Citation Nr: 0811813	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for nerve entrapment 
due to a right elbow fracture, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for a right elbow 
fracture, postoperative, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
May 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The RO developed for appellate review claims of service 
connection for diabetes mellitus and a higher rating for 
service-connected scars of the right upper extremity.  
However, when the veteran filed his substantive appeal in 
September 2004, he and his representative limited the appeal 
to the three issues listed on the title page above.  
Additionally, in April 2007, the veteran's representative 
submitted a statement indicating that the veteran was 
satisfied with the rating assigned for the service-connected 
scarring.  Consequently, the Board will only address the 
three issues listed above.

(Consideration of the appellant's claim for an increased 
rating for a right elbow fracture, postoperative and his 
claim for an increased rating for nerve entrapment associated 
with the fracture is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran's multiple myeloma is not related to military 
service, to include as due to exposure to ionizing radiation.


CONCLUSION OF LAW

The veteran does not have multiple myeloma that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 1.17, 
3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, August 2003, and August 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and secured the veteran's 
service medical records from the veteran in August 1996, and 
obtained a nexus opinion from the Under Secretary for 
Benefits concerning the relationship between his exposure to 
ionizing radiation during service and the subsequent 
development of multiple myeloma.  VA has no duty to inform or 
assist that was unmet.

The veteran alleges that his development of multiple myeloma 
resulted from his exposure to a significant amount of 
radiation from 1978 through 1980 while working at Fort 
Leonard Wood, Missouri in the x-ray department of the dental 
clinic.  In addition, the veteran contends that he was 
exposed to herbicides in areas that were used as training 
sites while serving on active duty at Fort Eustis, Virginia 
and Fort Devens, Massachusetts.

II. Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected, 
including multiple myeloma.  See 38 U.S.C.A. § 1112(c)(1), 
(2); 38 C.F.R. § 3.309(d)(1), (2).  The term "radiation-
exposed veteran" means a veteran who participated in a 
"radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means on-site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; internment as a prisoner 
of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; certain presence on the 
grounds of a gaseous diffusion plant located in Paducah, 
Kentucky, Portsmouth, Ohio, or the area identified as K25 at 
Oak Ridge, Tennessee; certain service on Amchitka Island, 
Alaska during certain underground nuclear tests; or service 
which, if performed as an employee of the Department of 
Energy, would qualify the individual for inclusion as a 
member of the "Special Exposure Cohort."  38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  On-site 
participation includes presence at a test site during an 
official operational period of an atmospheric nuclear test, 
or performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3).

The provisions of 38 C.F.R. § 3.311(b)(2)(vii) (2007) define 
"radiogenic disease" as a disease that may be induced by 
ionizing radiation and specifically includes multiple 
myeloma.  In all claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §§ 
3.307, 3.309, and it is contended that the disease is a 
result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  Dose data 
will be requested from the Department of Defense in claims 
based on participation in atmospheric nuclear testing and in 
claims based on participation in the American occupation of 
Hiroshima or Nagasaki, Japan.  38 C.F.R. § 
3.311(a)(2)(i)(ii).  In all other claims involving radiation 
exposure, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation.  38 C.F.R. 
§ 3.311(a)(2)(iii).  Section 3.311(b) provides for referral 
of claims for service connection for a disability due to 
exposure to ionizing radiation to the Under Secretary for 
Benefits when a veteran was exposed to ionizing radiation as 
a result of participation in atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within a specified time.  Id.

The United States Court of Veterans Appeals (Court) has held 
that service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, certain diseases shown to a compensable 
degree within a year of separation from service are presumed 
to have been incurred in or aggravated by service; as to 
radiation-exposed veterans, there are certain diseases, 
including this veteran's multiple myeloma, which may be 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
if participation in an in-service radiation-risk activity is 
shown.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Second, service connection may be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
found in 38 C.F.R. § 3.311 if the condition at issue is a 
"radiogenic disease," and other conditions specified by 
regulation are met, such as an evidentiary showing of 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(2), 
(4).  Third, direct service connection may be established 
under 38 C.F.R. § 3.303(d) by showing that the disease began 
during or was aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  In other words, under Combee, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  This is also true for claims involving 
disabilities due to exposure to herbicides.

III. Analysis

Initially, regarding a direct service connection analysis, 
the Board notes that although the veteran is currently 
diagnosed with multiple myeloma, as documented by medical 
records from D.M., M.D. of the Wesley Medical Center dated 
from August 1998 through April 2003, the service medical 
records are devoid of any complaints or treatment related to 
this form of cancer (a cancer of the plasma cells), or 
symptoms that would be indicative of a developing disease 
process, including bone pain, infection or nervous system 
dysfunction.  Further, multiple myeloma was not diagnosed 
until 1998, almost 20 years after the veteran's separation 
from active duty, and no medical evidence in the record 
attributes the veteran's currently diagnosed multiple myeloma 
directly to service.  As such, the Board finds that service 
connection on a direct basis is not warranted.

Turning to a service connection analysis based on exposure to 
herbicides, the Board notes that although the veteran is 
currently diagnosed with multiple myeloma, which is one of 
the diseases noted under 38 C.F.R. § 3.309 as a disease 
having a positive association with herbicide exposure, the 
veteran does not contend, nor is there any indication that 
the veteran served in Vietnam, see 38 C.F.R. 
§ 3.307(a)(6)(iii), therefore, exposure to herbicides is not 
presumed.  (His DD 214 shows no foreign service.)  As such, 
the veteran's multiple myeloma is not presumed to be the 
result of in-service disease or injury.  Further, the record 
does not contain medical evidence linking the veteran's 
multiple myeloma to herbicide exposure.  Nor has there been 
any objective showing that the veteran was in fact exposed to 
herbicides at the locations he identified.

Turning to a service connection analysis based on exposure to 
ionizing radiation, the Board notes that multiple myeloma is 
among the diseases listed at 38 C.F.R. § 3.309(d) that may be 
service connected if manifest in a radiation-exposed veteran.  
In this regard, the Board points out that there is no 
evidence that the appellant participated in a "radiation risk 
activity" with exposure identified under 38 C.F.R. § 3.309, 
all of which involve either on-site participation in a test 
involving atmospheric detonation of a nuclear device, certain 
service at specified locations, or certain duties, none of 
which the veteran experienced.  

The veteran contends that his multiple myeloma is the direct 
result of exposure to ionizing radiation from his job duties 
in service.  He has not alleged participation in any 
"radiation-risk activity" as defined by § 3.309, and the 
record does not suggest his presence at any such location.  
Therefore, the presumption of 38 C.F.R. § 3.309(d) does not 
lead to an award of service connection.

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
ionizing radiation in service that do not become manifest 
until after military service.  See 38 C.F.R. § 3.311.  The 
regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1).

This regulation (§ 3.311) establishes a series of 
chronological obligations.  Wandel v. West, 11 Vet. App. 200 
(1998).  First, there must be a showing that the veteran 
suffers from a radiogenic disease, which has been shown in 
this case-multiple myeloma.  38 C.F.R. § 3.311(b)(2).  Once 
a claimant has established a diagnosis of a radiogenic 
disease within the specified period, and claims that the 
disease is related to radiation exposure while in service, VA 
must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  
After it is determined by the dose assessment that the 
veteran was exposed to radiation, the RO is then required to 
refer the case to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(b).

Here, the evidence shows that the veteran meets the initial 
criterion of having a radiogenic disease, and that it became 
manifest within the time period specified by regulation 
(multiple myeloma must manifest itself five years or more 
after exposure).  In addition, a dose assessment obtained 
from the Department of the Army Dosimetry branch dated in 
September 2003, reveals that the veteran was exposed to 
ionizing radiation during military service, with a total 
effective dose of 0.016 rem.  As such, the RO referred the 
case to the Under Secretary for Benefits for further 
consideration.  Specifically, a memorandum to the Under 
Secretary for Health dated in January 2004 from the Director 
of Compensation and Pension in regards to a radiation review 
under 38 C.F.R. § 3.311, noted that the veteran was diagnosed 
in 1998 with smoldering multiple myeloma, and stated that he 
was claiming service connection for this malignancy as due to 
his exposure to ionizing radiation during service as a dental 
laboratory technician from January 1978 to April 1980.  The 
memorandum noted that the veteran developed multiple myeloma 
approximately 20 years after exposure to ionizing radiation, 
and noted that his family history was unremarkable, and he 
showed no exposure to cancer-causing substances before or 
after service.  The Director of Compensation and Pension 
requested a medical opinion as to the relationship between 
exposure to ionizing radiation during service, and the 
veteran's subsequent development of multiple myeloma.

The Chief Public Health and Environmental Hazards Officer, 
S.M., M.D., M.P.H. responded to the request, opining that it 
was unlikely that the veteran's multiple myeloma could be 
attributed to exposure to ionizing radiation in service.  Dr. 
M. explained that the Committee on Interagency Radiation 
research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, did not provide screening doses for 
multiple myeloma, but according to the report on Health 
Effects of Exposure to Low Levels of Ionizing radiation (BEIR 
V), 1990, multiple myeloma had been observed to be increased 
following irradiation more consistently than any other 
lymphoma and mortality among Japanese A-bomb survivors and 
has been observed at doses as low as 50 rads.  However, the 
examiner noted that more recent studies have questioned 
whether multiple myeloma is related to radiation exposure, 
referencing, Mettler and Upton, Medical Effects of Ionizing 
radiation, 2nd edition, 1995, pgs 120-121.

Further, Dr. M. noted that the interactive 
radioepidemiological program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was used to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the claimed condition, and Dr. M. noted 
that this computer software calculated a 99-percentile value 
for the probability of causation for multiple myeloma to be 
0.03 percent.  Based on this analysis, Dr. M. concluded that 
it was unlikely that the veteran's currently diagnosed 
multiple myeloma was related to radiation exposure in 
service.

Here, the file contains no additional medical nexus evidence 
to contradict the January 2004 conclusion of the Under 
Secretary for Health.  The Board notes that the veteran 
submitted documents in August 2003 from the Office of Public 
Health and Environmental Hazards, which noted that serving as 
an x-ray technician during military service was included in 
the list of occupational exposures to radiation; however, as 
discussed above, exposure to ionizing radiation during 
service has already been conceded.  At issue is whether the 
veteran's in-service exposure in fact resulted in his 
subsequent development of multiple myeloma.  As explained 
above, the greater weight of the evidence shows that such 
exposure did not.  As such, after considering all the 
evidence of record, the Board finds that service connection 
for multiple myeloma is not warranted.


ORDER

Entitlement to service connection for multiple myeloma, 
including as due to ionizing radiation exposure, is denied.


REMAND

The veteran contends that the current evaluation assigned for 
his right elbow fracture and separately rated nerve 
entrapment disability, does not accurately reflect the 
severity of his problems.  Specifically, the veteran 
submitted a statement dated in March 2005 noting that his 
disability was much worse than had been suggested by the 
previous rating decision, which noted that his disability had 
improved.  The Board is of the opinion that further 
development, including issuance of a Supplemental Statement 
of the Case is required before the Board decides the appeal 
of these issues.   

Review of the record reveals that the veteran filed a timely 
notice of disagreement with the February 2004 rating decision 
assigning a 20 percent disability rating for right elbow 
fracture, postoperative, and 30 percent rating for nerve 
entrapment.  In response, the RO issued a statement of the 
case (SOC) in August 2004, addressing his claims for 
increased disability ratings.  Thereafter, the veteran 
perfected his appeal of the issues by submitting a VA Form 9 
in September 2004.  However, while the August 2004 SOC 
addressed why higher disability ratings were not warranted, 
additional pertinent medical evidence, specifically a VA 
examination dated in December 2004, has since been associated 
with the veteran's claims file.  This evidence has not been 
considered by the RO.  To ensure due process, the Board finds 
that a remand is necessary for the issuance of a Supplemental 
Statement of the Case (SSOC) that addresses the veteran's 
claims for increased disability ratings, and specifically 
addresses the additional medical evidence associated with the 
claims files since the issuance of the August 2004 SOC, as 
this evidence is clearly not duplicative of evidence 
previously considered, and is relevant to the issues on 
appeal.  See 38 C.F.R. § 19.37(a) (2007).

In addition, the Board also finds that a remand is necessary 
to obtain a VA examination to determine the current degree of 
disability of the veteran's right elbow fracture and related 
nerve entrapment.  In this regard, the Board notes that the 
most recent VA examination in connection with the veteran's 
service-connected disability was conducted in December 2004, 
at which point the claims file was not available for review.  
At this examination, the veteran reported pain at the elbow 
and alongside the course of the ulnar nerve as well as some 
radial nerve problems at a level of 4 to 5 as a baseline.  
The veteran reported flare-ups, particularly with use and 
cold weather, and he noted that the pain was significantly 
increased at a level of 8 to 9, and stated that at the time 
of the examination he had significant difficulty using his 
arm and hand, and noted that it affected activities such as 
typing and writing.

On examination, the examiner noted an elbow range of motion 
of 45 to 85 degrees, and stated that the veteran was not able 
to fully extend his forearm.  The examiner also specifically 
observed that the veteran was able to flex his elbow somewhat 
more when he put on his shirt following the examination.  In 
addition, the examiner noted paresthesia in the upper arm 
with motion of the wrists, and stated that pronation was 20 
degrees and supination was 35 degrees.  The examiner 
diagnosed the veteran with status-post fracture of the right 
olecranon with subsequent multiple operative procedures, 
involving bones, muscles, and nerves, including ulnar and 
radial nerves as well as the medial nerve in the carpal 
tunnel.

In this case, the Board finds it significant that following 
the range of motion (ROM) examination where the examiner 
noted an elbow ROM from 45 to 85 degrees, the examiner 
specifically stated that the veteran was able to flex his 
elbow somewhat more when he put his shirt on following the 
examination.  The Board finds that this statement made by the 
physician regarding increased elbow flexion while the veteran 
was getting dressed after the examination, calls into 
question the ROM measurements initially taken by the 
examiner.  

As such, the Board finds that an additional VA examination 
should be conducted to obtain more current findings with 
accurate range of motion testing.  Specifically, the 
examiner's comment regarding increased flexion subsequent to 
the examination, the unavailability of the claims file for 
review, the apparent involvement of multiple nerves, and the 
fact that the December 2004 examination was conducted more 
than 3 years ago and is the last examination in the record 
containing range of motion testing, strongly suggests the 
need for a new examination.  In fact, in an April 2006 
statement submitted by the veteran's representative, it was 
argued that the 2004 examination was too old to adequately 
evaluate the state of the veteran's disability, and that VA 
should provide a new examination.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his right elbow and 
right upper extremity nerve disability, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life should be submitted.  The 
claimant must be notified that the 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
provide for a range in ratings based on 
the nature of the symptoms of the 
conditions for which increased 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  In this 
instance, the notice should include 
information about the rating criteria 
used to rate the veteran's disabilities 
and what is required to obtain a higher 
rating.  The rating criteria for rating 
elbow impairment and upper extremity 
nerve impairment should be set forth.  
The notice must also provide examples of 
the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation--e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The RO must provide the veteran with 
an orthopedic examination to determine 
the current severity of his service-
connected right elbow disability.  The 
examiner must conduct range of motion 
studies on the right elbow, to 
specifically include flexion, extension, 
supination, and pronation.  The examiner 
must note if there is ankylosis of the 
elbow, flail joint, joint fracture, or 
malunion or nonunion of the radius and 
ulna.  If there is clinical evidence of 
pain on motion, the orthopedic examiner 
must indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
must render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  The examiner must also provide an 
opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of motion are supported by the 
objective evidence of right elbow 
pathology.  All identified functional 
losses should be equated to degrees of 
additional loss of motion (beyond that 
shown clinically).  

In addition, a neurological evaluation 
should be conducted of the right upper 
extremity.  Each nerve affected by 
service-connected disability should be 
considered and the degree of impairment 
of each should be described as causing 
"mild," "moderate," or "severe" 
incomplete paralysis, or complete 
paralysis.  A complete rationale for all 
opinions must be provided.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination findings to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner(s) 
for necessary corrective action, as 
appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received, taking into account 
all evidence received since the August 
2004 SOC.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


